Dissenting Opinion by
Judge Crumlish, Jr. :
I dissent. The majority today has affirmed the commission of two errors of law by the Department of Public Welfare which compel the reversal of their adjudication in this matter.
First, appellant’s assistance was terminated for failure to report the receipt of an asset as required by Department Regulation 3230.3. As stated by the majority, this regulation, which the Department failed to enter in the record, would only seem to prohibit repeated failure to report a resource. Since appellant was not guilty of repeated failure, the Department erred in basing its termination of assistance on the failure to report the asset.
*23The only basis left for termination, then, would be the transfer of the asset in violation of Regulation 3232. Appellant contended that the transfer was as a result of an oral trust. The County Hearing Examiner found that no oral trust existed because appellant had not proved that she had transferred the funds. The Department in its de novo adjudication did not make specific conclusions for its affirmance of the Hearing Examiner’s conclusion that an oral trust had not been proven. In fact, the Department failed to make a finding of fact that any asset had been transferred. Therefore, neither the Hearing Examiner or the Department has adopted findings of fact or conclusions of law which would substantiate a violation of Regulation 3232. Therefore, the Department’s adjudication should be reversed.